Citation Nr: 1748475	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a nasal disorder to include sinusitis, deviated septum, and non-allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1977 until February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for chronic sinusitis.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2011. A transcript of this hearing is associated with the claims file. 

This case was previously before the Board in April 2013, at such time the Board granted the Veteran's request to reopen this claim and the issue was remanded for further development.  This case was also before the Board in April 2014 and again remanded for further development including, a VA examination.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims. A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal, except for a Post-Remand Appellant's Brief filed by the Veteran's representative.


FINDING OF FACT

1. The evidence favors a finding that the Veteran's nasal disability is attributable to in-service dental treatment.


CONCLUSIONS OF LAW

1. A nasal disability was incurred or aggravated in active duty service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2016).
2. The criteria for entitlement to service connection for deviated nasal septum have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for entitlement to service connection for sinusitis have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a nasal disability to include, sinusitis, deviated septum, and rhinitis. He states that he has had sinusitis chronically since service and indicated that he had been told by a medical professional that his sinus problems were caused by his problematic tooth in service. See pp 11-16 of hearing testimony. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a current nasal disability. During a June 2013 VA examination the Veteran was diagnosed with non-allergic rhinitis, deviated nasal septum, and acute sinusitis. 

The Board also finds that service treatment records show that the Veteran began to experience sinusitis symptoms following a dental procedure in 1977 and that he underwent in-service dental surgery, a septoplasty, in 1980.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that a nasal disability was incurred in service.

There is a long complicated medical history regarding the nexus opinion. Nonetheless, in the most recent medical opinion dated June 2017, the examiner, a head and neck surgeon at Columbia Medical Center, provided two positive nexus opinions.  He opined that it is at least as likely as not that the Veteran's chronic rhinosinusitis is the result of his active duty service, to include his in-service dental surgery.  The examiner reasoned that odontogenic sinusitis, while often the result of an acute dental infection that may respond completely to a dental extraction procedure, may lead to long-standing chronic sinus problems.  Therefore, successful treatment of the problematic tooth does not necessarily cure the sinus problem as well. He further reasoned that it is possible that what began as an odontogenic sinusitis many years ago resulted in longstanding chronic rhinosinusitis.

The examiner also opined that it is at least as likely as not that the Veteran's nasal obstruction is the result of his active duty service.  He provided the rationale that if the Veteran had a septal deviation prior to service, but it was not symptomatic until the onset of odontogenic sinusitis, then his nasal airway disorder as a clinically significant pathology began as a result of his dental problems.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a nasal disability have been met.

ORDER

Service connection for a nasal disability, including sinusitis, deviated septum, and non-allergic rhinitis is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


